EXHIBIT 2 EVENT SCHEDULE CAMELOT ENTERTAINMENT GROUP, INC. 8001 Irvine Center Drive, Suite 400 Irvine, CA92618 ANNUAL MEETING OF STOCKHOLDERS EVENT SCHEDULE To Be Held on December 12 - 14, 2010 Sunday, December 12, 2010 6 p.m. Camelot Entertainment Group, Inc. Annual Stockholders Meeting Welcome Reception Mandalay Bay Resort and Casino 3950 Las Vegas Boulevard Las Vegas, Nevada 89119 8 p.m. Camelot Distribution Group Presents a Special Sneak Preview of An Upcoming Camelot Film Orleans Hotel and Casino 4ropicana Ave Las Vegas, Nevada 89103 Monday, December 13, 2010 10 a.m. Camelot Entertainment Group, Inc. Opening Session Mandalay Bay Resort and Casino Jasmine Ballroom 11 a.m. Camelot Film Group Presents A Panel Discussion on Film Production Mandalay Bay Resort and Casino Jasmine Ballroom 1 p.m. Camelot Distribution Group Presents A Panel Discussion on Film Distribution Mandalay Bay Resort and Casino Jasmine Ballroom 2 p.m. 2010 Annual Stockholders Meeting Mandalay Bay Resort and Casino Jasmine Ballroom 3 p.m. Camelot Entertainment Group Presents A Panel Discussion on Stockholder Relations Mandalay Bay Resort and Casino Jasmine Ballroom 4 p.m. Camelot Entertainment Group Management Q & A Session Mandalay Bay Resort and Casino Jasmine Ballroom 7 p.m. Camelot Entertainment Group, Inc. Annual Stockholders Dinner and Show Mandalay Bay Resort and Casino Tuesday, December 14, 2010 10 a.m. Camelot Entertainment Group Employee Retreat 31
